      CASE 0:20-cv-01429-DSD-TNL Document 1 Filed 06/22/20 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA



 WILLIAM BROCK
                Plaintiff,                        Civil Action No.:
        vs.                                       COMPLAINT
                                                  (Jury Trial Demanded)
 ALDI Inc., a foreign corporation,


                Defendant.



       Plaintiff William Brock, by and through his attorneys OFT Food Safety & Injury

Lawyers, states and alleges as follows:

       1.      This case arises from an outbreak of illnesses caused by the parasite

Cyclospora.

       2.      Plaintiff is among a group of more than 76 individuals in five states sickened

by ready-to-eat bagged garden salad, including those sold by Defendant Aldi Inc.

                                          PARTIES

       3.      Plaintiff William Brock is a resident of Eagan, Minnesota.

       4.      Defendant Aldi Inc. (“ALDI”) is an Illinois Corporation headquartered in

Batavia, Illinois.

       5.      Defendant operates a nationwide chain of grocery stores, including stores

located in Minnesota, under the ALDI brand name.




                                              1
      CASE 0:20-cv-01429-DSD-TNL Document 1 Filed 06/22/20 Page 2 of 13



       6.        Defendant produces a variety of private label produce products, including the

one that sickened Plaintiff.

       7.        Upon information and belief, Defendant owns, operates and controls the

ALDI supermarket located in Eagan, Minnesota that sold Plaintiff a bagged salad

contaminated with the parasite Cyclospora.

                               JURISDICTION AND VENUE

       8.        This Court has jurisdiction pursuant to 28 U.S.C. § 1332(c) because the

amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive

of interest and costs, and because there is complete diversity of citizenship between the

Plaintiff and Defendant.

       9.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

a substantial part of the acts and omissions giving rise to the claims asserted occurred in

this district.

                                            FACTS
                                           Cyclospora

       10.       Cyclospora is a protozoan parasite that causes severe gastroenteritis in

humans called cyclosporiasis.

       11.       The parasite Cyclospora was first described by Dr. Ashford, a British

parasitologist, in 1979 after being found in a stool samples from sickened people in Papua

New Guinea in 1977 and 1978.

       12.       In the 1990s, Cyclospora garnered increasing interest from the scientific and

public health communities after it was identified as the cause of outbreaks of diarrheal

                                                2
     CASE 0:20-cv-01429-DSD-TNL Document 1 Filed 06/22/20 Page 3 of 13



illness in the United States. Since then, scientific understanding of Cyclospora’s source

and infectious process has grown substantially.

      13.    Humans contract Cyclospora infections from eating food or drinking water

contaminated with Cyclospora. Contamination of food often occurs when produce is

irrigated or washed in water contaminated with human feces.

      14.    Humans are the only known carriers of Cyclospora, and Cyclospora uses the

human body to complete part of its reproductive life cycle.

      15.    The CDC outlines the life cycle of Cyclospora in the following diagram:




                                            3
      CASE 0:20-cv-01429-DSD-TNL Document 1 Filed 06/22/20 Page 4 of 13



       16.     Cyclospora oocysts are excreted in the feces of infected people.

       17.     Fresh excreta containing unsporulated (immature) oocysts is noninfectious.

Instead, the oocysts must sporulate in order to become infectious. Therefore, Cyclospora

is not known to be transmitted directly from person-to-person.

       18.     Oocysts sporulate within 1-2 weeks, depending on environmental conditions.

After sporulation, the sporont becomes two sporocysts, each containing two elongated

sporozoites.

       19.     After sporulation, the Cyclospora organism is infectious, and when

consumed by humans, causes illness.

       20.     Put simply, feces must contaminate food or water and then remain there long

enough to sporulate in order to cause illness.

       21.     Within the human body, oocysts excyst, or emerge, in the gastrointestinal

tract, freeing the sporozoites, which invade the epithelial cells of the small intestine.

       22.     Inside the cells of the small intestine, they undergo asexual multiplication

and sexual development to mature into oocysts, which are shed in stools.

       23.     Because oocysts are only excreted in feces, individuals that contract

cyclosporiasis have consumed food or water contaminated with feces.

       24.     Symptoms of cyclosporiasis include watery diarrhea, loss of appetite,

cramping, nausea, fatigue, fever, dehydration, and weight loss.

       25.     Untreated, these symptoms can last several weeks or longer, resulting in

extreme dehydration and other more serious side effects. Cyclospora infections in the

United States are typically diagnosed by a specific test for the parasite.

                                               4
      CASE 0:20-cv-01429-DSD-TNL Document 1 Filed 06/22/20 Page 5 of 13



       26.    Treatments for Cyclospora typically include administration of an antibiotic,

sulfamethoxazole – trimethoprim (Bactrim).

       27.    Unfortunately, antibiotic treatment is not always effective. Some

cyclosporiasis patients require months-long antibiotic treatment before resolution of their

illness.

       28.    Moreover, many people are allergic to sulfa-antibiotics. No alternative highly

effective treatment exists, but some providers prescribe ciprofloxacin or nitazoxanide

(Alinia).

       29.    Numerous previous outbreaks of Cyclospora in the United States have been

associated with consumption of fecally-contaminated fruits and vegetables, including

raspberries, mesclun, basil, lettuce, and cilantro.

       30.    Responsible fresh produce producers take steps to produce food free of fecal

matter and dangerous organisms like Cyclospora. The duty owed by produce producers

includes a duty to develop a food safety program; follow good agricultural practices;

monitor and test its products and processing environments; and otherwise ensure that its

ready-to-eat products are not exposed to fecal matter.

       31.    Responsible fresh produce producers conduct their operations in compliance

with all applicable state and federal regulations intended to ensure the purity and safety of

food products, including the requirements of the Federal Food, Drug and Cosmetics Act

(21 U.S.C. § 301 et seq.).




                                               5
    CASE 0:20-cv-01429-DSD-TNL Document 1 Filed 06/22/20 Page 6 of 13



                      Cyclospora Outbreaks and Investigations

     32.    In Minnesota, Cyclospora is classified as a reportable disease under Minn.

R. 4605.7040 (B)(15).

     33.    Because Cyclospora is a reportable disease, when a person in Minnesota tests

positive for the parasite, the person’s health care providers are required to relay that

positive test result to the Minnesota Department of Health (MDH) within one working

day using the Enteric Disease Reporting Form.

     34.    MDH is required to investigate cases of reportable diseases, including

Cyclospora, “for the purpose of verification of the existence of disease, ascertaining the

source of the disease causing agent, identifying unreported cases… and informing the

public if necessary.” Minn. R. 4605.7500. Unusual case incidence, including “any pattern

of cases” or “increased incidence… which may indicate … an outbreak” calls for

increased attention and an immediate telephone report to MDH, and laboratories must

submit test results and clinical materials for cases and suspected cases upon request.

Minn. R. 4605.7050.

     35.    According to the MDH, outbreaks can be “detected through routine

surveillance activities that include interviewing all persons who are diagnosed with a

reportable disease” like Cyclospora. “[W]hen multiple cases report a common exposure,

such as eating a common food item” MDH initiates an investigation.

     36.    At the national level, the CDC conducts the same type of reportable disease

surveillance and outbreak detection and investigation.



                                           6
    CASE 0:20-cv-01429-DSD-TNL Document 1 Filed 06/22/20 Page 7 of 13



     37.    According to the CDC, “If a larger number of people than expected appear

to have the same illness in a given time period and area, it’s called a cluster. When an

investigation shows that ill people in a cluster have something in common to explain why

they all got the same illness, the group of illnesses is called an outbreak.”

     38.    When the CDC detects a foodborne disease outbreak, investigators work to

collect three types of data: epidemiologic data, traceback data, and food and

environmental testing data. This information helps health officials pinpoint the source of

the outbreak.

     39.    Epidemiologic data includes “[p]atterns in the geographic distribution of

illnesses, the time periods when people got sick, and past outbreaks involving the same

germ,” “[f]oods or other exposures occurring more often in sick people than expected,”

and “clusters of unrelated sick people who ate at the same restaurant, shopped at the same

grocery store, or attended the same event,” according to the CDC.

     40.    Traceback data includes a “common point of contamination in the

distribution chain, identified by reviewing records collected from … stores where sick

people ate or shopped,” and “[f]indings of environmental assessments in food production

facilities, farms, and restaurants identifying food safety risks.”

     41.    Food and environmental testing data includes: “The germ that caused illness

found in a food item collected from a sick person’s home, a retail location, or in the food

production environment” and “[t]he same DNA fingerprint linking germs found in foods

or production environments to germs found in sick people.”



                                             7
     CASE 0:20-cv-01429-DSD-TNL Document 1 Filed 06/22/20 Page 8 of 13



       42.    “When investigating outbreaks of infectious disease, public health

 investigators sometimes find that the way people get sick involves a commercial entity

 (e.g., a store or restaurant they patronized), an institution or company (e.g., a hotel or

 hospital they stayed at), or a particular product they bought. CDC has a long-standing

 practice of regularly disclosing names of commercial entities implicated in infectious

 disease outbreaks in order to protect public health. … Once a specific source is implicated

 in an infectious disease outbreak, CDC routinely provides information during an ongoing

 investigation if there are actions that individuals can take to protect their health. When

 an outbreak is over and the investigation has been completed, CDC usually provides

 specific information when there is conclusive evidence regarding the root cause of

 contamination.”

                       The Garden Salad Cyclospora Outbreak

       43.    In mid-June of 2020, the Centers for Disease Control (CDC) in conjunction

with state health departments detected an alarming increase in the number of Cyclospora

cases in Iowa, Illinois, Kansas, Missouri, Minnesota, and Nebraska.

       44.    CDC and state health departments launched an epidemiological and

microbiological investigation.

       45.    The Food and Drug Administration (FDA) aided with traceback efforts.

       46.    The investigating agencies soon identified bagged salads sold at Aldi, Hy-

Vee and Jewel Osco as a likely source of the Cyclospora.

       47.    The bagged salads sold at each retailer were essentially the same “garden”

salad mix containing iceberg lettuce, carrots, and red cabbage.

                                             8
     CASE 0:20-cv-01429-DSD-TNL Document 1 Filed 06/22/20 Page 9 of 13



       48.      The FDA urged consumers not to eat ALDI Little Salad Bar Brand Garden

Salad sold in Iowa, Illinois, Minnesota, and Missouri, all Hy-Vee Brand Garden Salad sold

in Iowa, Illinois, Kansas, Minnesota, Missouri, and Nebraska, and Jewel-Osco Signature

Farms Brand Garden Salad sold in Illinois.

       49.      As of June 21, 2020, public agencies reported a total of 76 cases associated

with the garden salad outbreak, with 16 of those individuals requiring hospitalization.

Consumers affected resided in Illinois, Iowa, Minnesota, Missouri, Nebraska, and Kansas.

                                       Plaintiff’s Illness

       50.      Plaintiff purchased Little Salad Bar bagged garden salad from the ALDI store

located in Eagan, Minnesota, on May 31 and June 7, 2020.

       51.      Plaintiff consumed the bagged garden salad purchased on June 7 on June 10

and 11, 2020.

       52.      The produce in the tray consumed by Plaintiff was contaminated with fecal

matter containing Cyclospora.

       53.      On or about June 16, 2020, Plaintiff began suffering severe diarrhea, nausea,

vomiting, fatigue and cramping.

       54.      The illness became so severe that Plaintiff was admitted to Fairview Ridges

hospital from June 16 until Jun 19, 2020, with symptoms consistent with an acute

Cyclospora infection.

       55.      Plaintiff continues to suffer severe fatigue and joint pain and has been unable

to return to work.



                                               9
     CASE 0:20-cv-01429-DSD-TNL Document 1 Filed 06/22/20 Page 10 of 13



       56.    As a direct and proximate result of consuming contaminated produce

manufactured and sold by Defendants, Plaintiff suffered a debilitating and painful

gastrointestinal illness; incurred medical expenses; lost wages; and suffered other losses

and damages as proved at trial.

                                  CAUSES OF ACTION

  COUNT I – STRICT PRODUCT LIABILITY – MANUFACTURING DEFECT
                                         Aldi, Inc.
       57.    Plaintiff incorporates the preceding paragraphs by reference as if each

paragraph was set forth here.

       58.    Defendant Aldi, Inc. processed, manufactured, marketed, and sold the

contaminated bagged garden salad that caused Plaintiff’s illness.

       59.    The bagged garden salad produced by Defendant Aldi, Inc. and consumed

by Plaintiff was contaminated with Cyclospora and therefore defective when it left the

control of Defendant Aldi, Inc.

       60.    Plaintiff consumed the bagged garden salad as intended by Defendant Aldi,

Inc. and prior to the expiration date listed on the package.

       61.    Plaintiff’s consumption of the contaminated food caused him to become

infected with Cyclospora and become deathly ill.

       62.     Food contaminated with Cyclospora is dangerous if eaten and is particularly

dangerous to children, the elderly, and anyone with a compromised immune system.

       63.     Because Cyclospora is colorless and odorless, consumers like Plaintiff have

no way of detecting the contamination before consumption.

                                             10
     CASE 0:20-cv-01429-DSD-TNL Document 1 Filed 06/22/20 Page 11 of 13



       64.    The bagged garden salad produced and sold by Defendant Aldi, Inc. and

subsequently consumed by Plaintiff was contaminated with Cyclospora and therefore

defective and unreasonably dangerous to ordinary consumers for its intended use.

       65.    Defendant Aldi, Inc. is therefore strictly liable to the Plaintiff for the harm

proximately caused by the production and sale of its dangerous and defective product.

       66.    As a direct and proximate result of Defendant Aldi, Inc.’s production and

sale of a defectively manufactured product, Plaintiff sustained injuries and damages set

forth in the preceding paragraphs.


                                COUNT II – NEGLIGENCE

                                         Aldi, Inc.

       67.    Plaintiff incorporates the preceding paragraphs by reference as if each

paragraph was set forth here.

       68.    Defendant Aldi, Inc. processed, manufactured, marketed, and sold bagged

garden salads that were contaminated with Cyclospora, a dangerous pathogen.

       69.    Defendant Aldi, Inc. owed a duty to all its customers who consume its

products, including Plaintiff, to manufacture and sell food that is safe to eat, that is not

adulterated with dangerous pathogens like Cyclospora, and that is not produced in violation

of applicable food safety regulations and industry standards.

       70.    Defendant Aldi, Inc. breached the duties owed to its customers by

committing the following negligent acts and omissions:

                 a. Failing to adequately maintain and monitor the safety of its products,
                 premises, equipment and employees;

                                             11
     CASE 0:20-cv-01429-DSD-TNL Document 1 Filed 06/22/20 Page 12 of 13




                 b. Using fresh produce that was exposed to and contained fecal matter;

                 c. Failing to properly operate its manufacturing facilities, including the
                 fields and irrigation systems used in producing its produce, in a safe,
                 clean, and sanitary manner;

                 d. Failing to adopt, implement, and follow adequate food safety policies
                 and procedures;

                 e. Failing to apply its food safety policies and procedures to ensure the
                 safety and sanitary conditions of its food products, premises, and
                 employees;

                 f. Failing to adopt, implement, and validate food safety policies and
                 procedures that met industry standards for the safe and sanitary
                 production of ready-to-eat foods;

                 g. Failing to properly audit suppliers and growers to ensure that their
                 products were not contaminated with feces;

                 h. Failing to adequately test its products and processing environment;

                 i. Failing to adequately inspect its growing operations, including those
                 areas prone to Cyclospora contamination;

                 j. Failing to properly train its employees and agents how to prevent the
                 transmission of Cyclospora;

                 k. Failing to properly supervise its employees and agents to prevent the
                 transmission of Cyclospora; and

                 l. Other acts and omissions as revealed through investigation and
                 discovery.

       71.    Plaintiff’s injuries are a direct and proximate result of the negligence of

Defendant Aldi, Inc.

       72.    As a direct and proximate result of Defendant Aldi, Inc.’s negligence,

Plaintiff sustained the injuries and damages set forth in the preceding paragraphs.


                                            12
     CASE 0:20-cv-01429-DSD-TNL Document 1 Filed 06/22/20 Page 13 of 13



                                 RELIEF REQUESTED

       WHEREFORE, Plaintiff prays judgment against the Defendant in an amount

greater than Seventy-Five Thousand Dollars ($75,000.00) together with pre- and post-

judgment interest, costs, and disbursements incurred herein and such other relief as the

court may find just and equitable.

                                     JURY DEMAND

       Plaintiff hereby demands a jury trial.



Dated: June 22, 2020                      OFT LAW PLLC




                                          Ryan M. Osterholm (#390152)
                                          Brendan J. Flaherty (#327657)
                                          Lindsay Lien Rinholen (#397560)
                                          730 2nd Ave S. Suite 810
                                          Minneapolis, MN 55402
                                          Phone: (888) 828-7087
                                          Fax: 888-239-0559
                                          Email: ryan@oftlaw.com
                                                 brendan@oftlaw.com
                                                 lindsay@oftlaw.com


                                          ATTORNEYS FOR PLAINTIFF




                                                13
